OFFICE   OF THE ATI’ORNEY            GENERAL     OF TEXAS
                           AUSTlti




                                      Boera or TWtleor
                                      pmter   to have
                                    8 rarerreb   ulb
                               ty Asll666or and QOl-
                 looted cmlp the the coupty
                  6ema WIU .be tia66ssed and
                 818 County Cffiae3s   end turn-
                0 Troarursr  or the fnaepiina6a
              rloQ for ,wbSah rtroh taxes &me
                     mQ RrOpWty    of auab nis-
              ng thei*-taxer arr~16eff end 601-
  L6btsd. by the County Smmor      e.gd'ballao-
  tOr  -7      b6 e6666Mb    at d gL8thOP       W&U6      t&i5
  t&it    6660s604    for Cotuity and Stat*        purgoqe8,
  8la   ln ‘SUCh a8606    the  ctRulty    Tar   Aaueeaor
  and  Colleator t&fill afmm.          the. tar66     for
  $814    DiBtriQd    OD 68 WFSat6 Ci6666tk’illt      bhUlk8
  fonttshaa by 6Ufa D 9 6Crfat         ad     6b63.1 pr6para
 .the m1U      far rala      W3trlat      in aopa9dum
 with 8he     66sers~ent      Y61tt66   rhlah  have  been
Eonorablo        Too A.   Fmmett,    Page S



        066S; pSoTidOd,    tht    the up requiredbr the
       PIW gOV.tl~i~    6eid iSWWpo&-atiOs shall 6hOW the
       OOSZ60$ l*tlOs      Md pO6itlUi Of tho owrtty
       &MS    iMOlV6&    in mid in8olQoX%tionpl'&bO,md~,.
       86id inOorpox6t6d     trio  aohool di6triot oont6ia-
       l.q   territolf      in   tnu 6r 8030 eruntioe       rh6ll.    h676
       rll the rtc&tm. power8 e5d prlrtlom8  mantea
       under tha,gwl~ral IBlm to lMorpontlon   so*
       fEW 60hO01@lEQ0608    Wily. me 8-a lU406,
       mnner ~,
              liadmthobs 04     gmeanaent.lod   roao-
       dwe  pro?id,d .bythe guaeral 1~ for i Id qmndont
       6obool dbt.F%ots imorpont6d    Sor rree 6Oh661
       pwpose6  05ky abaas geTem   the uMgqa+nt    mnd
       oontrol ai the, lnOOrpOMt6d  6OhOoLdl6t2$Ot                            :
       for 6 ina whoal-:purpou6 oonta%slng terrltymy
       wlulin two ot Qoro oOustfe6."

                 Howi Bl2l i?O.LO"~       4ts     ot the 46th Lbfisla~u~,
x&gder       866SiOS      issO, &UthO    ~d     ioOWpOdOd            Sit U,   tWu,
or   V%ill6@8,    i&mndmnt     6Oh601 diOtrSOt6,            6i66Soa’SOhool        d%~-
tSi6ts.      dF6h6#   diStl'iOt8, UUter OOntrO~6sd'iaprsrsa.a~
diBtStOt8 or WyigatiOa     bfStriOt6 in thtr Sat8 t0 aVm&l thaw
661V68 Otth6    6+ViO6s   Of 6QUlttrttaX U8666OF8-OO%kO#ts?s
fm;zmd     th6 6orPpes6ation e? raid ootmty otiioors tar 6aia
           Eowev~,   I&use Bill Woo, 951, Aot6 of the 47th
1rgi02Gw0,    R0gu3.u 8006ion or 1942, asteab0a mum       llfu HO.
lose, 6upm, and fna6pendent      (rob602 dlstrlots and ea6mon
rabool dlstrlotr ware 6st inoldad       in Houre Bill Ho. SSl,
         Thmreforr   Artfale 87983,Vernon's    Annotated Civil
2%2a6,           l
            uhOrl:Od    inbe,palldant aehool di6triOt6 tO aY6il.
thaeelvo6   of the SemiOeB    of the county tQx asaeSlIoM-
oolleotom   end fixes thr oompensatlon of 6ald county sffloerr
ioc their servloe6 as mob wbea I majority of the board 02
trurteaa or the inde 0na0nt rohool di6tSiOtO prqfer ts. bwo
the tare6 of their 49 strlota ls~saamd and oolleotod by t.ho
oountp rss6s6or6-aollaotor6,     a6 authorl6ad by 6ald statute.

            we have fallad to find any oa60 where the appellate
court6 ham passed upon the axaot question6 involved in tbl6
opinion.    fi6o we here failed to find any statute OXQrOO61~
and 6paC;fisally        dealing with Independent mOhoO1 ai6tPiOtS
oon~~r&q      territory      In two or more OOUStiS6 regarding    the
quastlo.na  6tQtad      abor6.     It 16 OW O~inibn~tbet  WhOfl Qha OOUIltY
~~6~sao~oo~t#otor~qf           bau6   aa606oa6 wui bO11OOC6 tazu
for 64 bamp0nuont         6ohool 616trlot ha aat tn hi8                 orri0,ial.
mpaoity    8~ oounty asmasor-ooUeotor           and tho asmo66lng
Eonorabla Jo. A. Fauoott,                               Paga 4



a naa o x l0o tilig
                 0r suo hta m0  1 sM la a itmua utfng 08d
up o h
     n ima a o q a n$a B
                       yr r 6r o r -a o llb
                                          insaa to
                                                .a rua
                                                    ,h.
                                                    3   ob a n
no latbrity to a 8ma and c a oolldt~ta~er   ?or ti~f~&epm~e~t
robof distriatbuymd,thrbowMary     of hfr o*o oounty.  It
$8. bSU -h&r  oplrdbn that wham- eE i+g 0na tit lrllool
Uatrlot sontdning trrrlto~'rithlntro or aorq obpntbr
whbh direrlot has .mfthsr an a#mdmor nor a ao1Iffetoi;.of
tub8 or a8rouop=oollootor of.tuu and ivailrlti.alfQs
tEa morviow ot the'oountytar arrrrror-aollmotor'b;r
                                                virtii
of lutf81*            3’IS@,.’ 8tq~a,,           the      0OU.d~       t&X    lS~s#EO~-ko~eOtor
shallamom                 ths taxer laviedby the bard of tiuatsos                                      on
all    property           j.n m&l           ~Srttilot   .wh@h ia lboataQ tit&in hi8
son.Ety.  In 0th~ wads,                            thr oonnty tq qrmrmor-oollaoter
mast amom an6 oollrot all tar08~~for,ths     indupaulentwhoor
dimtrlst rhioh .inoluQos  torritoij S.5 two or aor0 oountfes,
on au tho groprrty~ofda dirtriottithinhi8 oountj.
20 i.lllutrotrr   lx the dllltrlot 18 006tp084aor lanksituate&
La A W 3 aaaatfis,.thoasmac)ap+eeUeo$oz?       of A ooutf mad
UIIa8    ma 00118ot th0 taxba.4& M8 oouaty ana the as8*8*0*
rollbotor of B’aountr       met  I&$&S                                .-a    oolleat    tks    tax88   3s
nir omznty.     mirth4mar),     whoiu eaoh                                  proo8dur8     is   followed
mash *8remror-otilhotar       must .atrfotly                                 follow   tlio     prqvi8ions
of    &tlolo           Em?;aupra,0nathe boar& of truatsaeaunt
appointa             board      or   oqualixatfon                to    equalize'
                                                                              the asrssuant
valolaar assok.oaby asoh asaomor.
                     our opinionNo. o-1409.
                                          itlpports tlu9 aonoludon
rue&d          in       this     opinfon,           and    ue    enafoso        a oopyff       the   clam3
ior   yaor          iluoraEtion.

                     Trurtlm that the torsgoingr&Up amwer8 jour La-